Filed 10/4/13 P. v. Cobb CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063554

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD245582)

JOSHUA LEE COBB,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.

         Charles R. Khoury Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance by Plaintiff and Respondent.

         As part of a plea agreement, Joshua Lee Cob entered a guilty plea to one count of

possession of a controlled substance while in the county jail (Pen. Code,1 § 4573.6). The

remaining count was dismissed and the court struck the alleged prison priors.



1        All further statutory references are to the Penal Code unless otherwise specified.
       Prior to the sentencing hearing, Cobb made a motion under People v. Marsden

(1970) 2 Cal.3d 118 (Marsden), at which Cobb complained about the plea agreement and

raised the possibility of withdrawing his guilty plea. The court conducted an in camera

hearing on the motion. The motion to relieve counsel was denied. The defense did not

file a motion to withdraw the guilty plea.

       The court granted Cobb probation on various terms and conditions. The court

imposed a custody sentence of 270 days, but authorized Cobb's release into a residential

treatment program as soon as space became available.

       Cobb filed a timely notice of appeal and the trial court granted a certificate of

probable cause (§ 1237.5).

       Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) asking this court to

independently review the record for arguable issues for reversal on appeal. Although

counsel has not specifically pointed to a "possible," but "not arguable issue," counsel has

set out the details of the proceedings such that we discern the possible, but not arguable,

issue present in this record is whether the trial court properly denied Cobb's Marsden

motion. We have carefully reviewed the entire record and we are satisfied no arguable

issue for reversal on appeal exists in this record.

       We offered Cobb the opportunity to file his own brief on appeal but he has not

responded.

                                 STATEMENT OF FACTS

       The summary of facts is taken from the probation officer's report.

                                               2
          "On 12/11/2012, while walking by a cell at San Diego Central Jail, a
          Sheriff's Deputy noticed an inmate had signs of being under the
          influence of a controlled substance. The deputy escorted the inmate
          and his cellmate, the defendant, to another holding cell and
          performed a strip search of both. During the search, the deputy
          found a syringe and a small plastic baggie that contained a brown
          tar-like substance inside the waistband of the defendant's jail issued
          pants. The substance subsequently tested positive to be .04 grams of
          heroin.

          "The defendant admitted the pants were his, but denied the drugs and
          paraphernalia belonged to him. He provided no further statement.

          "The other inmate denied being under the influence of drugs. He
          stated he had been up for a few days and was going through
          withdrawal symptoms of heroin, but insisted he used the drug while
          he was on the streets."

                                      DISCUSSION

       As we have previously noted, appellate counsel has filed a brief indicating he is

unable to identify any argument for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal.3d 436. Pursuant to Anders, supra, 386 U.S.

738, we can discern from the brief one possible but arguable issue. That issue relates to

the trial court's denial of the Marsden motion.

       At that motion, Cobb complained about the plea agreement because he thought he

would get a "program," that there would be a dismissal of the case following probation

and that he had a goal of re-enlisting in the military. He said trial counsel had told him

these things.

       The court heard from counsel who denied telling Cobb he would get a dismissal of

the case at any particular point. Counsel did advise Cobb he would seek Cobb's release



                                             3
into a program after sentencing and that he had told Cobb he did not think Cobb's

significant criminal history would allow him to successfully enlist in the military.

       The court found no basis to relieve counsel and told Cobb if he wished to

withdraw his plea he would have to make an appropriate motion. As we have noted,

Cobb did not move to withdraw his guilty plea. He was sentenced in accordance with the

plea agreement and was ordered released into a program as soon as possible. We find

nothing in the record of the guilty plea, or the Marsden hearing that would lead to any

arguable basis for reversal on appeal.

       We have reviewed the entire record in accordance with Wende, supra,

25 Cal.3d 436 and Anders, supra, 386 U.S. 738 and have not found any reasonably

arguable appellate issues. Competent counsel has represented Cobb on appeal.

                                         DISPOSITION

       The judgment is affirmed.




                                                                  HUFFMAN, Acting P. J.

WE CONCUR:



                      HALLER, J.


                   O'ROURKE, J.




                                              4